Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 1 of 34         PageID #: 3763




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE

 UNITED STATES OF AMERICA               )
                                        )
       v.                               )     1:17-cr-00073-JAW-4
                                        )
 NICOLE TRUMAN                          )

            ORDER ON MOTION FOR COMPASSIONATE RELEASE

       A prisoner serving a seventy-month sentence for her involvement in a drug

 conspiracy moves for compassionate release to home confinement under 18 U.S.C.

 § 3582(c)(1)(A)(i) due to the dangers posed by the COVID-19 pandemic. Even though

 the prisoner’s medical conditions put her at risk of severe complications from COVID-

 19 and she has made a showing of rehabilitation, the Court concludes that the

 seriousness of the prisoner’s offense, the need for just punishment, deterrence, and

 the low number of known COVID-19 cases among inmates at her prison weigh

 against release. The Court dismisses the motion without prejudice.

 I.    PROCEDURAL BACKGROUND

       On December 11, 2018 the Court sentenced Nicole Truman to a seventy-month

 term of incarceration, three years of supervised release, a $100 special assessment,

 and no fine. J. at 1-3, 6 (ECF No. 782). The Court sentenced Ms. Truman after she

 pleaded guilty on May 24, 2018 to charges of conspiracy to distribute and to possess

 with intent to distribute controlled substances in violation of 21 U.S.C. §§ 846,

 841(a)(1), 841(b)(1)(C). J. at 1; Min. Entry (ECF No. 519). On April 17, 2020, the

 United States filed a Satisfaction of Judgment, informing the Court that Ms. Truman

 paid her $100 special assessment in full. Satisfaction of J. (ECF No. 1004).
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 2 of 34        PageID #: 3764




       On September 14, 2020, Ms. Truman moved for compassionate release.

 Emergency Mot. Requesting Immediate Release Under U.S.C. 3582(c)(1)(A)

 Extraordinary and Compelling Reasons (ECF No. 1017) (Def.’s Pro Se Mot.).        On

 September 17, 2020, the Court appointed Attorney Michael Whipple to represent

 Ms. Truman and ordered her to file an amended petition or notify the Court that she

 would proceed on the initial petition by September 24, 2020. Appointment of Counsel

 & Scheduling Order at 1 (ECF No. 1022).

       After several extensions, Ms. Truman filed an amended motion for

 compassionate release on October 9, 2020. Am. Mot. and Mem. In Supp. of the Mot.

 for Compassionate Release (ECF No. 1040). She filed a revised version of that motion

 on the same day. Am. Mot. and Mem. In Supp. of the Mot. for Compassionate Release

 (ECF No. 1041) (Def.’s Mot.). She also attached three hundred and fifty pages of

 redacted medical records and a medical chronology, which lists her various health

 conditions and cites the page numbers within her medical records with information

 relevant to these conditions.   Id., Attach. 1, Bureau of Prisons, Health Services

 Medical Records (Truman Med. R.); id., Attach. 2, Nicole Truman – Medical

 Chronology.

       On October 16, 2020 the Government filed its opposition. Gov’t’s Obj. to Def.’s

 Mot. for Compassionate Release (ECF No. 1043) (Gov’t’s Opp’n). The Government also

 filed three attachments. First, it attached a document detailing, among other things,

 the date on which Ms. Truman becomes eligible for home detention. Id., Attach. 1,

 Sentence Monitoring Computation Data As of 09-16-2020 (Truman Sentence Data).



                                           2
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 3 of 34           PageID #: 3765




 Second, the Government attached Ms. Truman’s Request for Reduction in Sentence

 Form. Id., Attach. 2, Request for Reduction in Sentence Form (Truman BOP Req.).

 Third, the Government attached the warden’s response to Ms. Truman’s request. Id.,

 Attach. 3, RIS – Warden Resp. to Inmate (Warden Resp.).

       On October 26, 2020, Ms. Truman replied to the Government. Def.’s Resp. to

 Gov’t’s Obj. to Mot. for Compassionate Release (ECF No. 1044) (Def.’s Reply). On

 November 9, 2020, Ms. Truman filed a brief supplement to her reply, which notified

 the Court that HCI Hazelton had recently suspended all visits to the facility. Suppl.

 to Def.’s Resp. (ECF No. 1046). In addition, she submitted another document dated

 November 2, 2020 indicating that all out of cell time and inmate programs were

 suspended, as well as work details outside of food service and the outside warehouse.

 Id., Attach 1, Notice to the Inmate Population (Hazelton Nov. Notice).

 II.   THE PARTIES’ POSITIONS

       A.     Nicole Truman’s Motion for Compassionate Release

       The crux of Ms. Truman’s motion for compassionate release is that her health

 conditions, when combined with the conditions inside FCI Hazelton, the COVID-19

 pandemic, and the upcoming cold and flu season, “subject [her] to risk of severe illness

 or death should she contract” COVID-19. Def.’s Mot. at 1.

       Ms. Truman begins by discussing her medical conditions. Id. at 2. She states

 that she is thirty-eight years old and “struggles with obesity, high blood pressure,

 and an array of mental health disorders . . . which undoubtedly negatively impact

 and contribute to her physical health.” Id. She also notes that she “copes with chronic



                                            3
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 4 of 34          PageID #: 3766




 pain and neuropathy in her left leg and foot caused by a serious motor vehicle accident

 in 2007 that led her to undergo six reconstructive surgeries.” Id. She has chronic

 back pain due to a herniated disk. Id. She states that she is obese, with a BMI of

 34.8, and observes that the Centers for Disease Control and Prevention (CDC) has

 concluded obesity puts a person at higher risk of serious complications from

 COVID-19. Id. She also informs the Court that she suffers from hepatitis C. Id. at

 2-3. However, she notes that the CDC has not yet determined whether hepatitis C

 increases a person’s risk from COVID-19, but other liver conditions generally do. Id.

 at 3.

         After presenting the legal standard for deciding a motion for compassionate

 release, Ms. Truman first argues that her motion is timely under 18 U.S.C.

 § 3582(c)(1)(A)(i). Id. at 3-5. She declares that she has met the statute’s so-called

 exhaustion requirement because “[s]he requested and was denied compassionate

 release by the warden at FCI Hazelton in July 2020.” Id. at 5.

         Ms. Truman next contends that extraordinary and compelling reasons weigh

 in favor of releasing her to home confinement.       Id.   She notes that her health

 conditions, including obesity, hypertension, and chronic viral hepatitis C “would not

 ordinarily allow for compassionate release, [but] her medical conditions combined

 with the presence of the global pandemic . . . constitutes an ‘extraordinary and

 compelling reason’ . . . and supports granting her compassionate release.” Id. at 5-6.

 Ms. Truman then argues that her specific physical health conditions, alongside her




                                           4
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 5 of 34          PageID #: 3767




 mental health conditions, and the number of COVID-19 cases within FCI Hazelton

 weigh in favor of her release. Id. at 6-7.

       In the closing paragraphs of her motion, Ms. Truman argues that she is not a

 danger to the community and presents her release plan. Id. at 7-8. She points out

 that she “has no history of violence.” Id. at 7. Rather, her criminal history consists

 of “a 2008 conviction for operating after suspension or revocation; a theft conviction

 from 2010; an unlawful possession conviction from 2014; and, in 2015, convictions for

 unlawful possession and violation of conditions of release.” Id. If released, she plans

 to live with her grandmother in Farmingdale, Maine, obtain state-funded health

 insurance, and seek employment. Id. at 8.

       B.     The Government’s Opposition

       The Government opposes releasing Ms. Truman. Gov’t’s Opp’n at 1. While

 conceding that Ms. Truman’s obesity is “an extraordinary and compelling reason

 warranting her release,” the Government argues that (1) the danger she poses to the

 community, (2) the § 3553(a) factors, and (3) the absence of active COVID-19 cases at

 FCI Hazelton counsel against releasing Ms. Truman. Id.

       The Government first notes that Ms. Truman has been incarcerated at FCI

 Hazelton in Bruceton Mills, West Virginia. Id. at 2. The Government claims that as

 of filing, her “most recent sentencing computation indicates that she has served two

 years, ten months and 23 days of her 70 month . . . sentence.” Id. According to the

 Government this is “approximately 49% of her total sentence.” Id. Apparently, “[a]s

 of October 15, 2020, Hazelton FCI is among the least affected BOP facilities in the



                                              5
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 6 of 34         PageID #: 3768




 country.” Id. The Government claims that no inmates have contracted the virus and

 that there have been no deaths at the facility; however, “five staff members have

 contracted the virus, but recovered . . ..” Id.

       Next, the Government discusses the steps that the BOP has taken to combat

 the COVID-19 pandemic. Id. at 2-3. According to the Government, first put in place

 in 2012, “[t]he plan addresses social distancing, hygienic and cleaning protocols, and

 the treatment of symptomatic inmates.” Id. at 2-3. The BOP “began planning for

 potential coronavirus transmissions in January” and is now in “Phase Nine of the

 Action Plan.”   Id. at 3.   Under this iteration of the plan, certain BOP inmate-

 enrichment, education, and treatment programs have resumed, albeit with social-

 distancing measures and capacity limits. Id. Inmate recreation has also resumed.

 Id. at 3-4. There are restrictions on who can access BOP facilities, testing measures

 for new inmates and inmates transferred between facilities, and policies regulating

 the use of face coverings within the BOP. Id. at 4-5. The Government claims that

 “[t]aken together, all of these measures are designed to mitigate sharply the risks of

 COVID-19 transmission in a BOP institution.” Id. at 5.

       Shifting to the motion’s merits, the Government concedes that Ms. Truman’s

 motion is timely. Id. at 8 n.6. Nevertheless, the Government contends that the Court

 should deny the motion because Ms. Truman “poses a danger to the public and the

 3553(a) factors do not weigh in favor of her release.” Id. at 8. The Government also

 concedes that Ms. Truman’s obesity in the time of COVID-19 is an extraordinary and

 compelling reason warranting compassionate release.          Id.   In reaching this



                                             6
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 7 of 34          PageID #: 3769




 conclusion, the Government highlights that the CDC has concluded obesity is a

 medical condition that results in a heightened risk of serious complications from

 COVID-19. Id. at 8-9. However, the Government flags that it “does not concede that

 her obesity makes it more likely that [Ms. Truman] will contract COVID-19 at

 Hazelton FCI . . . [because] the prison has among the lowest infection rates of all the

 BOP facilities.” Id. at 9.

       The Government addresses whether Ms. Truman poses a danger to the

 community. Id. at 10. The Government avers that she does, due to her involvement

 in a major drug trafficking conspiracy between 2015 and 2016 and the fact that “she

 was on bail for a state charge of unlawful trafficking in March 2016” and “was serving

 a deferred disposition for a drug offense” during 2015. Id. The Government also

 discusses Ms. Truman’s history of substance abuse and addiction and intimates that

 it was “her substance abuse that led her to become significantly involved in the drug

 conspiracy.”   Id. at 11. In addition, the Government reminds the Court of Ms.

 Truman’s involvement in the drug conspiracy which funneled large amounts of heroin

 and cocaine base from Rochester, New York into small communities in central Maine.

 Id. at 12-13. Specifically, the Government notes that Ms. Truman “was found to have

 been involved in the distribution of 2,068.93 grams of crack cocaine and 2,065.63

 grams of heroin . . ..” Id. at 13. Apparently, Ms. Truman reported that she used “a

 gram of heroin per day” during the life of the conspiracy. Id.

       The Government next explains that it is Ms. Truman’s “addiction that drives

 her to commit crimes.” Id. at 14. It states that Ms. Truman “has participated in a



                                           7
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 8 of 34            PageID #: 3770




 myriad of drug addiction treatments and none have been able to get her addiction

 under control. . ..” Id. Therefore, the Government concludes that “forced sobriety and

 drug treatment” through incarceration will “protect[] the public from future crimes

 by [Ms. Truman] . . ..” Id. In addition, the Government suggests that the Court

 should consider specific deterrence, because it imposed a seventy-month sentence

 when Ms. Truman’s guideline range was one hundred and eight to one hundred and

 thirty-five months. Id. The Government fears that a further reduction “would send

 the wrong deterrent message to her.” Id. In the same vein, the Government states

 that releasing Ms. Truman after she has only served about half of her sentence “based

 on a concern that [she] might get ill if she contracts COVID, does not reflect the

 seriousness of the offense, promote respect for the law, or provide just punishment . . .

 [i]t unintentionally sends the message to [Ms. Truman] (and others) that . . . the

 offense is not that serious and she has been punished enough.” Id. (emphasis in

 original).

        The Government concludes by pointing out that Ms. Truman’s risk of

 COVID-19 infection at FCI Hazelton is low. Id. at 15. It observes that no inmates at

 FCI Hazelton have been infected with COVID-19, although two staff members are

 positive, and five staff have contracted COVID-19 but recovered. Id.

        C.    Nicole Truman’s Reply

        Ms. Truman begins her reply by arguing that the Government’s two

 concessions that (1) Ms. Truman’s motion is timely and (2) “extraordinary and




                                            8
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 9 of 34            PageID #: 3771




 compelling reasons are present to warrant [a sentence reduction]” shift “the

 needle . . . in favor of her release . . ..” Def.’s Reply at 1.

        Ms. Truman first responds to the Government’s argument that she is a danger

 to the community. Id. at 2. She claims that “this argument falls flat on two accords:

 first, it fails to recognize that addiction, although perhaps uncurable, is a treatable

 disorder if managed appropriately.           Second, the Government fixates solely on

 retribution as the purpose of incarceration, and thereby, perhaps inadvertently,

 elects to ignore the role that incarceration plays in one’s rehabilitation.” Id.

        Regarding addiction, Ms. Truman cites several scholarly articles for the

 premise that addiction can be both treated and controlled. Id. at 3. Ms. Truman

 summarizes these articles, stating that “the key takeaway is that, although the

 Government holds the position that [Ms. Truman’s] lack of success with prior

 treatments due to subsequent relapses indicates that she is unfixable and thus poses

 a danger to society, persons with addiction are not beyond recovery.” Id. Moreover,

 once again citing the literature, she argues that relapse is a symptom of the disease

 and does not definitively establish that treatment failed. Id. at 3-4.

        Regarding rehabilitation, Ms. Truman argues that she “has utilized her time

 in prison as a rehabilitative opportunity and is effectively treating and managing her

 addiction.” Id. at 4. She states that she “attended weekly counseling sessions and

 Narcotics Anonymous meetings while incarcerated before the onset of COVID-19.”

 Id. She reminds the Court that one of the corrections officers who knew her during

 her 2017-2018 incarceration at Piscataquis County Jail described her as “one of the



                                                9
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 10 of 34           PageID #: 3772




  most well-behaved inmates” he had encountered in his nineteen years as a corrections

  officer. Id. at 5.

         Ms. Truman next responds to the Government’s analysis of the 18 U.S.C.

  § 3142(g) factors. Id. She contends that although Ms. Truman was on bail and a

  deferred disposition in 2015 when she “was convicted on state charges of Unlawful

  Possession of Scheduled Drugs and Violating Conditions of Release” that conviction

  “only highlights her past and untreated addiction, which is now in remission.” Id.

  Moreover, she states that the 2016 state drug trafficking charge, which was pending

  at the time of her arrest, is of no consequence. Id. at 6. This, she claims, is because

  that charge was “based upon the same conduct as the instant offense.” Id. at 6. She

  continues by contending that the Government’s observation that she has had no

  documented incidents of misconduct during her incarceration demonstrates that she

  has substantially rehabilitated herself. Id. (citing Gov’t’s Opp’n at 10). Moreover,

  she argues “[t]he risk to the community is further abated by the fact that [she] will

  be on federal supervised release should this Court grant her request for

  compassionate release.”    Id.   Thus, she concludes that, if released, she “would

  certainly prove not only that she poses no risk to society, but has the potential to be

  a contributing member of it as well.” Id. at 7.

         In the closing pages of Ms. Truman’s motion, she discusses the recent uptick

  in COVID-19 across the nation during October 2020. Id. at 7-8. She mentions how

  “it appears that case surges in prisons have been nearly a month behind when those

  were seen in the general population . . ..” Id. at 8. She highlights how her plan to be



                                            10
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 11 of 34              PageID #: 3773




  released to her grandmother’s home will reduce her risk of contracting COVID-19.

  Id. at 9. She also argues that such a release is consistent with ensuring that her

  punishment sufficiently deters future criminality because, due to the COVID-19

  pandemic and lack of services within the BOP, her current confinement “is just

  simply more punitive than intended.” Id.

         Finally, Ms. Truman contends that it is not necessary to keep her in prison just

  to avoid sentencing disparities between her and her co-conspirators. Id. at 10. She

  argues that “compassionate release in the age of COVID-19 is not about what is fair

  or equal amongst prisoners. It is granted not to lessen one’s punishment or diminish

  the seriousness of one’s culpability; it is about life and death and is granted to those

  most at-risk facing the pandemic.” Id. She says that the Government “offers a jaded

  perspective . . . that belittles the fact that [she] has served nearly two years and eleven

  months during which the world has been coping with this century’s most serious

  global pandemic.” Id. Thus, she concludes that her sentence of imprisonment should

  be reduced to time served, followed by three years of supervised release. Id. at 11.

  III.   LEGAL STANDARD

         In relevant part, 18 U.S.C. § 3582(c)(1)(A)(i) states:

         The Court may not modify a term of imprisonment once it has been
         imposed except that . . . in any case . . . the court, upon motion of the
         Director of the Bureau of Prisons, or upon motion of the defendant after
         the defendant has fully exhausted all administrative rights to appeal a
         failure of the Bureau of Prisons to bring a motion on the defendant’s
         behalf or the lapse of 30 days from the receipt of such a request by the
         warden of the defendant’s facility, whichever is earlier, may reduce the
         term of imprisonment . . . after considering the factors set forth in [18
         U.S.C. §] 3553(a) to the extent that they are applicable, if it finds that
         . . . (i) extraordinary and compelling reasons warrant such a reduction

                                              11
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 12 of 34            PageID #: 3774




        . . . and that such a reduction is consistent with applicable policy
        statements issued by the Sentencing Commission . . ..

        Before a court considers a defendant’s motion for compassionate release, it

  must determine that the defendant meets the procedural requirements for filing such

  a motion. See United States v. Lugo, No. 2:19-cr-00056-JAW, 2020 U.S. Dist. LEXIS

  63673, 2020 WL 1821010, at *3 (D. Me. Apr. 10, 2020) (finding the exhaustion or

  thirty-day requirement of section 3582(c) mandatory). When, as here, a defendant

  shows exhaustion, a court must consider the merits and determine whether

  “extraordinary and compelling reasons warrant” the movant’s release, considering in

  its determination “the factors set forth in section 3553(a)” and “applicable policy

  statements issued by the Sentencing Commission . . ..” 18 U.S.C. § 3582(c)(1)(A)(i).

        The United States Sentencing Commission issued a policy statement under

  United States Sentencing Guideline § 1B1.13 for addressing compassionate release

  motions under § 3582(c)(1)(A). The Guidelines note that the movant must meet the

  “requirements of subdivision (2) . . ..” U.S. SENTENCING GUIDELINES MANUAL § 1B1.13

  cmt. n.1 (U.S. SENTENCING COMM’N 2018). Subdivision (2) provides that a court must

  determine that “the defendant is not a danger to the safety of any other person or to

  the community, as provided in 18 U.S.C. § 3142(g) . . ..”

        Section 3142(g) sets forth the factors a court must consider before releasing a

  person pending trial and these standards are incorporated into the assessment of a

  request for compassionate release. They include (1) the nature and circumstances of

  the offense, specifically whether the crime is a crime of violence or involves a

  controlled substance; (2) the weight of the evidence against the person; (3) the history

                                            12
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 13 of 34               PageID #: 3775




  and characteristics of the person; and (4) the nature and seriousness of the danger to

  any   person     or   the   community     that    would   be   posed    by   the   person’s

  release. 18 U.S.C. § 3142(g). Regarding the history and characteristics of the person,

  the statute provides that the court must consider:

        (A)      the person’s character, physical and mental condition, family ties,
                 employment, financial resources, length of residence in the
                 community, community ties, past conduct, history relating to
                 drug or alcohol abuse, criminal history, and record concerning
                 appearance at court proceedings; and

        (B)      whether, at the time of the current offense or arrest, the person
                 was on probation, on parole, or on other release pending trial,
                 sentencing, appeal, or completion of sentence for an offense under
                 Federal, State, or local law . . ..

  18 U.S.C. § 3142(g)(3)(A-B).

        After a court has determined whether the defendant is dangerous, § 1B1.13

  provides that the court should determine whether “extraordinary and compelling

  reasons” exist to release the defendant.          U.S. SENTENCING GUIDELINES MANUAL

  § 1B1.13 cmt. n.1 (U.S. SENTENCING COMM’N 2018). The policy statement provides

  that “extraordinary and compelling reasons” may exist under any of the following

  circumstances:

        (A)      Medical Condition of the Defendant.—

                 (i)    The defendant is suffering from a terminal illness (i.e., a
                        serious and advanced illness with an end of life trajectory).
                        A specific prognosis of life expectancy (i.e., a probability of
                        death within a specific time period) is not required.
                        Examples include metastatic solid-tumor cancer,
                        amyotrophic lateral sclerosis (ALS), end-stage organ
                        disease, and advanced dementia.

                 (ii)   The defendant is—

                                               13
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 14 of 34           PageID #: 3776




                      (I)     suffering from a serious medical condition,

                      (II)    suffering from a serious functional or cognitive
                              impairment, or

                      (III)   experiencing deteriorating physical or mental
                              health because of the aging process, that
                              substantially diminishes the ability of the defendant
                              to provide self-care within the environment of a
                              correctional facility and from which he or she is not
                              expected to recover.

        (B)    Age of the Defendant.— The defendant (i) is at least 65 years
               old; is experiencing a serious deterioration in physical or mental
               health because of the aging process; and (iii) has served at least
               10 years or 75 percent of his or her term of imprisonment,
               whichever is less.

        (C)    Family Circumstances.—

               (i)    The death or incapacitation of the caregiver of the
                      defendant’s minor child or minor children.

               (ii)   The incapacitation of the defendant’s spouse or registered
                      partner when the defendant would be the only available
                      caregiver for the spouse or registered partner.

        (D)    Other Reasons.— As determined by the Director of the Bureau
               of Prisons, there exists in the defendant’s case an extraordinary
               and compelling reason other than, or in combination with, the
               reasons described in subdivisions (A) through (C).

  Id. § 1B1.13 cmt. n.1(A-D). The policy statement also provides that “an extraordinary

  and compelling reason need not have been unforeseen at the time of sentencing in

  order to warrant a reduction in the term of imprisonment.” Id. § 1B1.13 cmt. n.2.

  Lastly, the policy statement states that “[p]ursuant to 28 U.S.C. § 994(t),

  rehabilitation of the defendant is not, by itself, an extraordinary and compelling

  reason for purposes of this policy statement.” Id. § 1B1.13 cmt. n.3.

                                             14
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 15 of 34                      PageID #: 3777




         The movant bears the burden of proving that she is entitled to a sentence

  reduction, and “the Court has broad discretion to grant or deny a motion for sentence

  reduction.” United States v. Curtis, No. 1:14-cr-00140-JAW, 2020 U.S. Dist. LEXIS

  102045, at *12 (D. Me. June 11, 2020) (quoting United States v. Britton, No. 18-cr-

  108-LM, 2020 U.S. Dist. LEXIS 83396, at *4 (D.N.H. May 12, 2020) (internal citations

  omitted)).

  IV.    FACTUAL BACKGROUND

         A.      The Presentence Investigation Report

         The Court relied upon and adopted a revised presentence investigation report

  (PSR) prepared by the U.S. Probation and Pretrial Services System (PO) when it

  sentenced Ms. Truman. 1 Statement of Reasons at 1 (ECF No. 783); U.S. Probation

  Filing, Attach. 3, Revised Presentence Investigation Report (ECF No. 1019) (PSR).

                 1.      Nicole Truman’s History and Characteristics

         Nicole Anne Truman was born in August 1982 in Augusta, Maine to Terry

  Knox and Robert Truman. PSR ¶ 34. Her parents separated and divorced shortly

  after her birth. Id. When she was around three years of age, her mother married a

  man named Kenneth Venoit.              Id.    The marriage lasted about ten years, and

  Ms. Truman has two half-siblings born from this union. Id. Prior to her sentencing,

  Ms. Truman reported that she maintained a relationship with her half-siblings, but




  1       The Court adopted the PSR with one change. Statement of Reasons at 1. The Court
  determined that the relevant quantity of narcotics was 9,450 kilograms of converted drug weight, not
  9,453.78 kilograms as recommended in the PSR. Id. This slightly lower figure did not affect the
  guideline range.

                                                  15
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 16 of 34          PageID #: 3778




  that the relationship was strained because of her substance use. Id. In 2007, her

  mother remarried Norman Knox, Ms. Truman’s stepfather. Id.

        Ms. Truman grew up in the greater Augusta, Maine area and was raised

  primarily by her mother. Id. ¶ 35. She saw her father infrequently while she was

  growing up, and her early life was difficult. Id. She claims her father attempted

  suicide when she was five years old. Id. She also states that she had a difficult

  relationship with her then-stepfather, Kenneth Venoit. Id. After her mother and

  stepfather divorced, she claims that things went downhill, her mother began drinking

  and partying, and they moved thirteen times in a couple of years. Id. She said that

  her mother “stopped being a parent” and that she ended up caring for her siblings

  more than her mother did. Id. She states that her mother supplied her with alcohol,

  and she first became pregnant at the age of fifteen. Id. She reports that she was

  physically and sexually abused by family and intimate partners, both as a child and

  adult. Id. ¶ 36. She graduated from Gardiner Area High School in 2000 and took a

  semester of classes at Central Maine Community College.          Id. ¶ 42.   She was

  unemployed for the ten years before her arrest for this offense. Id. ¶ 43.

        Ms. Truman reported that she now enjoys a good relationship with her mother

  and stepfather and maintained daily contact with her mother at the time of her

  sentencing. Id. ¶ 34. However, Ms. Truman has no contact with her father or his

  wife. Id. Ms. Truman has three paternal half-siblings but has contact only with her

  eldest half-brother. Id.




                                            16
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 17 of 34            PageID #: 3779




        Ms. Truman has two children. Id. Both children were born before Ms. Truman

  reached age eighteen. Id. Their father is Jesse Ahearn. Id. Ms. Truman indicated

  that she has a good relationship with her daughter, who is a teacher. Id. At the time

  of her sentencing, Ms. Truman had signed over primary custody of her son to Jesse

  Ahearn and was delinquent in paying weekly child support. Id. The PO noted in the

  PSR that there was some evidence Ms. Truman dated her co-defendant, D.W.

  Morang, during her involvement with the instant drug trafficking conspiracy. Id.

        The PSR also reveals that Ms. Truman suffers from several physical, mental,

  and substance use-related conditions. Id. ¶¶ 38-41. Physically, she was in a serious

  car accident in October 2007, which resulted in broken ribs and structural damage to

  her left leg, ankle, and foot. Id. ¶ 38. She also has herniated disks in her back, lower

  back pain, lower extremity edema, and hepatitis C. Id. Ms. Truman also has several

  mental health conditions. Id. ¶ 39. As of her sentencing she was diagnosed with

  bipolar affective disorder, depression, generalized anxiety disorder, mood disorder,

  complex-type post-traumatic stress disorder, borderline personality disorder, and

  insomnia. Id. There is some evidence that she once attempted suicide. Id.

        Ms. Truman has a significant history of substance use and abuse. Id. ¶ 40.

  She first drank alcohol at the age of twelve. Id. She reports that in 2017 she was

  drinking one-half gallon of vodka per day. Id. She states that she was a daily user

  of marijuana for a number of years. Id. She first abused prescription narcotics in

  2004 but stopped in 2016. Id. At the height of her addiction, she was consuming

  three 30 milligram Oxycodone pills per day. Id. She has used methadone. Id. She



                                            17
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 18 of 34           PageID #: 3780




  has used both powder and crack cocaine. Id. She claims that at her worst, she was

  smoking a couple of grams of cocaine per day. Id. She started abusing heroin in 2007

  and continued using it until 2016. Id. Between 2015 and 2017 she states that she

  was consuming one gram of heroin per day. Id. She has used methamphetamine,

  ketamine, Ritalin, LSD, psilocybin mushrooms, and “Molly.” Id. She was sober from

  narcotics for a brief time in 2017 but relapsed about a month before her arrest while

  she lived in Missouri. Id. During this period of time she was drinking one pint of

  alcohol per day. Id.

        Ms. Truman has sought treatment for her substance use disorders on several

  occasions at various facilities around the state of Maine. Id. ¶ 41. Records associated

  with some of these attempts at treatment reveal she has been diagnosed with

  polysubstance abuse, intravenous drug use, continuing alcohol abuse, opioid

  dependence, cannabis dependence, cocaine dependence, and benzodiazepine

  dependence. Id. She was hospitalized in 2013 after an opioid overdose. Id.

               2.     Nicole Truman’s Criminal History

        In addition to her federal conviction, Ms. Truman has several prior state

  convictions. In 2008, she was convicted of operating after suspension or revocation of

  her license and theft by unauthorized taking or transfer. Id. ¶ 25. She paid a $250

  fine on the suspension charge and a $100 fine with $57.50 of restitution on the theft

  charge. Id. She has a 2010 conviction for theft by unauthorized taking or transfer,

  for which she was sentenced to a $500 fine and $10 of restitution. Id. ¶ 26. This




                                            18
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 19 of 34          PageID #: 3781




  conviction stemmed from the theft of six “Twisted Tea” malt alcohol beverages from

  a Rite Aid in Augusta, Maine. Id.

        Ms. Truman’s first drug conviction arose from a 2014 traffic stop during which

  she was arrested on an outstanding warrant for unlawful possession of scheduled

  drugs. Id. ¶ 27. During the traffic stop, law enforcement found heroin and drug

  paraphernalia in her purse. Id. Ms. Truman pleaded guilty to a deferred disposition,

  but her bail was later revoked. Id. She was sentenced to fourteen days incarceration,

  a $400 fine, and $60 of restitution. Id.

        The revocation of Ms. Truman’s bail stemmed from a March 2015 incident. Id.

  ¶ 28. There, she was a passenger during a 2015 traffic stop and was found in

  possession of a partial Suboxone strip. Id. She also submitted a urine test, which

  revealed that morphine, marijuana, and cocaine were present in her system. Id. As

  a result, she was sentenced to three days incarceration and a $400 fine for unlawful

  possession of a scheduled drug, and three days incarceration for violating a condition

  of her release. Id.

        Finally, on March 24, 2016 she was charged in state court with unlawful

  trafficking in scheduled drugs. Id. ¶ 32. This charge was pending at the time of her

  federal sentencing and is based upon the same conduct supporting her federal

  conviction. Id. She was a criminal history category III. Id. ¶ 29.

               3.       Nature and Circumstances of the Offense

        Ms. Truman’s arrest and conviction followed a lengthy investigation by the

  United States Department of Justice (DOJ), the Drug Enforcement Agency (DEA),



                                             19
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 20 of 34          PageID #: 3782




  the Maine Drug Enforcement Agency (MDEA), and other law enforcement agencies.

  Id. ¶ 3. That investigation began no later than January 2016. Id.

        Investigators learned of a conspiracy, which began in approximately 2015, to

  possess with intent to distribute heroin, fentanyl, and cocaine base in central Maine.

  Id. ¶ 4. Drug traffickers with ties to the Rochester, New York area recruited several

  individuals to make weekly trips from Rochester to Maine, toting crack and heroin

  prepackaged for resale. Id.

        Upon arrival in Maine, the traffickers delivered the heroin and crack to safe

  houses, which the conspiracy then used as staging points to distribute the narcotics.

  Id. Next, the conspirators would deliver the supply from the safe houses to “trap

  houses” where individuals both from Maine and from outside Maine distributed the

  drugs. Id. At peak, there were between twelve to fifteen trap houses across central

  Maine. Id. Mainers who opened their homes to the conspiracy were compensated

  with drugs or cash. Id.

        A man named Darrell Newton led the drug trafficking organization. Id. ¶ 5.

  He controlled the supply of drugs, received the proceeds, and organized the

  conspiracy.   Id. Mr. Newton remained in Rochester, New York for most of the

  conspiracy, and relied upon two men—Denton Worrell and Jamie Betances—to

  oversee the distribution network in Maine. Id. Most of the distribution activities

  were carried out by “workers”—individuals who stayed in back rooms of the trap

  houses. Id. The workers provided drugs to the trap house’s owner who then handed




                                           20
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 21 of 34           PageID #: 3783




  them to the customer. Id. Other individuals acted as drug runners, drivers, and

  distributors. Id.

        Ms. Truman distributed crack and heroin as part of the conspiracy. Id. She

  introduced conspirators from Rochester to drug customers in Maine. Id. She dropped

  off drugs and picked up proceeds of various drug sales. Id. She was also the primary

  individual in the conspiracy responsible for identifying and recruiting Maine

  residents willing to turn their homes over to the drug trafficking organization for use

  as trap and stash houses. Id. Her co-conspirators trusted her to conduct large

  quantity pick-ups and drop-offs.      Id.   She received drugs in exchange for her

  participation in the conspiracy. Id. The PO described Ms. Truman’s role in the

  conspiracy as “essential” but categorized her as “an average participant.” Id.

        Testimony from her co-conspirators established that Ms. Truman participated

  in the conspiracy from January 2015 to October 2016. Id. ¶ 6. In 2015, she was

  primarily involved with facilitating pick-ups and drop-offs. Id. In 2016, she mainly

  sold drugs. Id. To avoid a disparity among co-conspirators in drug quantity, the PO

  calculated that Ms. Truman was responsible for 1,950 grams of heroin and 1,950

  grams of crack cocaine in 2015. Id.

        On March 22, 2016, investigators executed a search warrant for a trap house

  located on Mt. Vernon Avenue in Augusta, Maine. Id. ¶ 7. Ms. Truman, a Rochester

  worker, and D.W. Morang were present and arrested by state authorities on drug

  charges after the search. Id. Investigators located 7.8 grams of crack cocaine and 5.5

  grams of heroin during the search in a bedroom containing Ms. Truman and



                                              21
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 22 of 34         PageID #: 3784




  Mr. Morang’s possessions. Id. Law enforcement also found a ledger which detailed

  the amount of crack and heroin the conspirators paid Ms. Truman to use the

  apartment, the amount of crack and heroin sold, the quantity of drugs dropped off at

  the apartment, and the amount of proceeds picked up from the apartment. Id.

        The ledger revealed that during a two-week period in early March 2016,

  Ms. Truman and Mr. Morang received one 0.25-gram bag of crack, and one 0.25-gram

  bag of heroin per day, which totaled 4.5 grams of each drug. Id. The PO attributed

  drug quantity by totaling the amount of money in the ledger, which was $8,252, and

  divided it by $200 per gram. Id. This yielded 20.63 grams of heroin and 20.63 grams

  of crack, after the PO divided the drug quantity equally between the two substances.

  Id. The PO also attributed one G-pack of narcotics per week to Ms. Truman for the

  remaining 34 weeks in 2016 during which she was involved in the conspiracy. Id.

  This equates to 85 grams of heroin and 85 grams of crack during that stretch when

  divided equally among the two drugs. Id. The PO characterizes this estimate as

  “conservative” because of testimony that tended to show Ms. Truman was a more

  active dealer than others in the conspiracy. Id.

        In total, the PO found Ms. Truman responsible for 2,065.63 grams of heroin

  and 2,068.93 grams of crack cocaine. Id. ¶ 8. Because the case involved two different

  types of narcotics, the PO converted the drugs to their marijuana equivalents, which

  totaled 9,453.78 kilograms of marijuana. Id.




                                           22
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 23 of 34           PageID #: 3785




               4.     Sentencing Guideline Calculations

        At Ms. Truman’s sentencing, the Court concluded that she had a Criminal

  History Category of III and an Adjusted Total Offense Level of 29. Statement of

  Reasons, Attach. 1, Findings Affecting Sentencing ¶¶ 4-5 (ECF No. 783).            The

  applicable guideline range of imprisonment was 108 to 135 months, a term of

  supervised release not less than three years, a fine ranging from $30,000 to

  $1,000,000, and a mandatory $100 special assessment. Id. ¶¶ 6-9.

        The Court departed downward under the guidelines and varied downward still

  further in imposing the sentence. The Court sentenced Ms. Truman to seventy

  months incarceration, three years of supervised release, no fine, and a $100 special

  assessment. J. at 1-3, 6.

        B.     Nicole Truman’s Medical Records

        The Court reviewed the medical records Ms. Truman submitted. Ms. Truman

  identified the following medical and psychological conditions as relevant to her

  motion: obesity, high blood pressure, and mental health disorders, including bipolar

  affective disorder, depression, generalized anxiety disorder, complex-type post-

  traumatic stress disorder, mood disorder, borderline personality disorder, and

  insomnia. Def.’s Mot. at 2. She also identified chronic hepatitis C as a potential risk

  factor. Id. at 3. These conditions are corroborated by the prison medical records.

  Truman Med. R. at 3-4.




                                            23
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 24 of 34             PageID #: 3786




  V.    DISCUSSION

        A.     Exhaustion

        Section 3582(c)(1)(A)’s exhaustion requirement is non-jurisdictional; it is a

  mere claim processing rule. United States v. Whalen¸ No. 1:11-cr-00033-JAW, 2020

  U.S. Dist. LEXIS 118896, at *17-18 (D. Me. July 7, 2020). As such, the Government

  can waive or concede it. Id. at *18. When the Government waives exhaustion, the

  Court may address the merits of a motion for compassionate release. Id. Here, the

  Government concedes that Ms. Truman’s claim is timely. Gov’t’s Opp’n at 8 n.6.

  Moreover, more than thirty days have passed since July 17, 2020 when she asked the

  warden at FCI Hazelton to move for her release.           See Truman BOP Req. at 1.

  Therefore, the Court concludes that Ms. Truman’s motion is timely and considers the

  merits.

        B.     Danger to the Community

        18 U.S.C. § 3142(g) requires the Court to consider whether the defendant has

  a history of controlled substance offenses or crimes of violence. In addition, the Court

  must consider “whether, at the time of the current offense or arrest, [Ms. Truman]

  was on probation, on parole, or on other release pending trial, sentencing, appeal, or

  completion of sentence for an offense under Federal, State, or local law . . ..” 18 U.S.C.

  § 3142(g)(3)(B).

        Here, the Court concludes that Ms. Truman has not met her burden to show

  that she is no longer a danger to the community. In addition to the offense-of-

  conviction in this case, the record reveals that Ms. Truman has a history of controlled



                                             24
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 25 of 34                          PageID #: 3787




  substance offenses and was on bail for a state offense at the time of her federal

  arrest. 2 As Ms. Truman points out, the state charge stemmed from the same conduct

  for which she was federally prosecuted. Def.’s Reply at 5-6. Her PSR reveals that she

  also violated the conditions of release for a state drug offense in 2015. PSR ¶ 28. The

  Court rejects Ms. Truman’s argument that this conduct is not relevant because she

  now has control over her addiction. Def.’s Reply at 5. Ms. Truman’s criminal history,

  which includes two controlled substance offenses and violation of conditions of

  release, supports a finding that she is a danger to the community.

          The seriousness of Ms. Truman’s federal offense tips the balance in favor of

  finding that she remains a danger to the community. As her PSR makes clear,

  Ms. Truman played an essential role in a criminal conspiracy to transport heroin and

  crack cocaine from the Rochester, New York area and distribute these illegal and

  highly addictive drugs across central Maine. PSR ¶¶ 3-8. Ms. Truman was involved

  in the conspiracy for about twenty months. Id. ¶¶ 6-7. She undertook numerous

  tasks in furtherance of this conspiracy, such as middling drug deals, directly

  distributing crack and heroin to addicts, and introducing co-conspirators from

  Rochester to customers in central Maine. Id. ¶ 5. She did more than that, though.

  Id. Ms. Truman took on more critical assignments, including locating and recruiting

  Maine residents to allow their homes to be used as stash and trap houses for the drug

  trafficking organization, and serving as one of the few persons in the conspiracy


  2       On March 31, 2015, Ms. Truman was arrested for unlawful possession of a scheduled drug and
  violation of a condition of release and that on May 29, 2015, she was convicted and sentenced to brief
  periods of incarceration for both offenses. PSR ¶ 28. Yet, she continued to participate in the Rochester-
  based drug trafficking conspiracy after these crimes.

                                                    25
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 26 of 34                         PageID #: 3788




  trusted to perform large quantity drop-offs of drugs and pick-ups of drug proceeds.

  Id. In exchange for her assistance, Ms. Truman was paid in drugs.                    Id. ¶ 7.

          The PSR says that what set her apart from other Maine residents is that the

  higher-level members of the drug trafficking organization trusted her and used her

  as an intermediary between the Rochester drug dealers and the Maine addicts.

  Id. ¶ 5. The PSR describes her role as “essential and in no way mitigating.” Id.

          The Court recognizes that Ms. Truman has grappled with addiction since her

  early teenage years and that her criminality is intertwined with her pursuit of

  narcotics for her own use. Ms. Truman’s reply contends that the three-year period of

  sobriety brought on by her incarceration, combined with the treatment she has

  undergone in BOP custody shows that she is rehabilitated and can be released

  because she poses no further risk to the community. 3 Def.’s Reply at 3-5.

          Ms. Truman presented evidence which indicates she is progressing towards

  successful rehabilitation and overcoming her addiction. That is commendable, and

  she should continue her efforts to enrich her physical and mental well-being. Her

  substantial efforts at rehabilitation weigh in favor of releasing her. Even so, the

  Court declines Ms. Truman’s invitation to confidently predict her future. Currently

  rehabilitated and free from addiction, she may not be upon release. As Ms. Truman



  3        The Supreme Court and the First Circuit have held that rehabilitation alone is not an
  appropriate basis to impose or lengthen a prison sentence. See United States v. Vázquez-Méndez, 915
  F.3d 85, 87-88 (1st Cir. 2019) (citing Tapia v. United States, 564 U.S. 319, 335 (2011)). However, the
  First Circuit has observed that a court may consider the need for rehabilitation alongside other factors
  relevant to sentencing. Id. at 88. Neither the Supreme Court nor the First Circuit has addressed
  whether rehabilitation in prison is a proper ground to shorten a sentence. As consideration of this
  issue potentially benefits Ms. Truman and as Ms. Truman raised this contention, the Court concludes
  that it is proper to evaluate it.

                                                    26
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 27 of 34          PageID #: 3789




  recognizes, “relapse is an almost inevitable symptom of the disease.” Def.’s Reply at

  3 (internal citations omitted).

         For now, it appears that Ms. Truman is walking the right path, but she is

  incarcerated, and her path is narrower than when released. The question is not how

  she acts while incarcerated, but rather, how she will behave when the BOP releases

  her to central Maine. There, she will return to a community where she was a well-

  known addict and drug dealer and she will face temptations not present in prison.

  The Court does not know and cannot accurately predict whether she will return to

  her addictive behavior when free to do so.

         The Court accepts that Ms. Truman has shown impressive progress towards

  rehabilitation and that this factor favors release. But Ms. Truman’s prior relapses

  and unsuccessful attempts at treatment undercut the persuasiveness of her

  rehabilitation argument.    Despite her best efforts and current success, she may

  relapse.    This uncertainty based on her own conduct means that Mr. Truman’s

  rehabilitation weighs slightly in favor of her release.

         In light of Ms. Truman’s serious offense-of-conviction, her criminal history of

  controlled substance offenses, prior violations of supervised release, and uncertainty

  surrounding her rehabilitation, the Court concludes that Ms. Truman is still a danger

  to the community. By itself, this finding precludes her release under 18 U.S.C.

  § 3582(c)(1)(A)(i).

         C.     Just Punishment and Deterrence




                                            27
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 28 of 34          PageID #: 3790




        The Court must also weigh factors such as whether her sentence “reflect[s] the

  seriousness of the offense, [promotes] respect for the law, and . . . [provides] just

  punishment . . ..” 18 U.S.C. § 3553(a)(2)(A). In addition, the Court must consider

  deterrence and the need to protect the public. Id. §§ 3553(a)(2)(B)-(C). In evaluating

  Ms. Truman’s motion, the Court considered the need to impose just punishment for

  her crime and the importance of specific and general deterrence. Given the length

  and breadth of her drug distribution activities, the Court considered and still

  considers its seventy-month sentence to be “sufficient but not greater than necessary”

  to achieve the purposes of the law. 18 U.S.C. § 3553(a). At her sentencing, the Court

  imposed a sentence below the guideline range and concluded that a more lenient

  sentence would not be sufficient.     In the Court’s view, now imposing a lesser

  punishment or reducing her period of incarceration would not fit the seriousness of

  her crime.

        The Court is also concerned about the effect of an early release on general

  deterrence. This factor is difficult to measure. But Ms. Truman was an integral

  figure in the Rochester-based conspiracy’s drug distribution network in central Maine

  for twenty months. The PSR indicates that she was a prime intermediary between

  the Rochester drug dealers and the Maine addicts, and the PSR confirms that others

  were aware of her extensive role in the conspiracy. Given her notoriety, the Court is

  worried that her early release would send the wrong message to others, both charged

  and uncharged, in the illegal drug world of central Maine that the law will treat with

  leniency even significant dealers of heroin and crack cocaine. To date, she has only



                                           28
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 29 of 34           PageID #: 3791




  served around fifty percent of an already reduced sentence. Truman Sentence Data.

  This, in the Court’s view, is too short a period of incarceration to effect general

  deterrence.

        D.      Extraordinary and Compelling Reasons

        The Government concedes that Ms. Truman’s obesity is “an extraordinary and

  compelling reason warranting her release . . ..” Gov’t’s Opp’n at 1. The Court agrees.

  Ms. Truman’s health conditions, which include hypertension, obesity, hepatitis C,

  and other conditions, present an extraordinary and compelling reason to release her.

  Even so, that does not resolve this motion. Instead, the Court must analyze the risk

  COVID-19 poses to Ms. Truman by considering her health conditions and then the

  relative risk of exposure both inside and outside of prison.         Here, the Court

  undertakes the relevant analysis and concludes that the lack of significant COVID-

  19 transmission at FCI Hazelton weighs against granting her motion.

                1.    Nicole Truman’s Medical Conditions

        According to the Centers for Disease Control and Prevention (CDC), there are

  several factors that increase a person’s risk of severe illness from COVID-19.

  Arguably, the most decisive factor is a person’s age.           Older Adults, CDC,

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-

  adults.html (last visited Nov. 19, 2020). Generally, the risk of COVID-19 increases

  as a person ages, with over eighty-percent of deaths occurring in people who are sixty-

  five or older. Id. However, people younger than sixty-five may still face high risk of




                                            29
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 30 of 34                      PageID #: 3792




  complications. Id. Fortunately, at age 38, Ms. Truman does not fit within the age-

  related risk category.

         People with certain medical conditions are also at high risk. People with

  Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

  extra-precautions/people-with-medical-conditions.html (last visited Nov. 19, 2020)

  (CDC COVID Med. Conditions). 4

         Recent medical records show that she is obese and that her BMI is now 34.8,

  which places her in a high-risk category. See Truman Med. R. at 3-4; Def.’s Mot. at 2

  (calculating current BMI). She also has primary hypertension, which the CDC lists

  as a possible risk factor. Truman Med. R. at 3-4. She has a history of chronic viral

  hepatitis C. Currently, the CDC has no information about whether hepatitis C

  increases a person’s risk from COVID-19, but liver disease might. What to Know

  About Liver Disease and COVID-19, CDC, https://www.cdc.gov/coronavirus/2019-

  ncov/need-extra-precautions/liver-disease.html (last visited Nov. 19, 2020).

         Ms. Truman argues that her other conditions, including her psychological

  conditions, place her at greater risk for COVID-19 complications. But the CDC has

  not listed Ms. Truman’s psychological conditions as risk factors for complications

  from COVID-19 and, without more, the Court is reluctant to expand the scope of risk

  factors beyond the CDC list.


  4       These conditions include: cancer, chronic kidney disease, COPD, heart conditions, weakened
  immune systems from organ transplants, obesity (BMI > 30), severe obesity (BMI > 40), pregnancy,
  sickle cell disease, smoking, and Type 2 diabetes. See CDC COVID Med. Conditions. Moreover, the
  CDC has indicated that individuals with asthma, cerebrovascular disease, cystic fibrosis,
  hypertension, non-organ transplant-related immunodeficiencies, neurologic conditions, liver disease,
  pulmonary fibrosis, Thalassemia, Type 1 diabetes, or who are overweight (BMI > 25), might be at
  increased risk. Id.

                                                  30
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 31 of 34             PageID #: 3793




         Her documented physical problems are enough. Given that the CDC has

  identified obesity as increasing a person’s risk of serious complications and that

  hypertension may increase a person’s risk, the Court concludes that Ms. Truman has

  an increased risk of serious complications should she contract COVID-19.           This

  finding weighs in favor of her release.

                 2.      FCI Hazelton and COVID-19

         The relevant data for analyzing Ms. Truman’s risk of exposure to COVID-19 is

  the data from FCI Hazelton, where she is incarcerated. Located in Bruceton Mills,

  West Virginia, FCI Hazelton is a medium security federal correctional institution

  with       a        secure   female       facility.         FCI      Hazelton,    BOP,

  https://www.bop.gov/locations/institutions/haf/ (last visited Nov. 19, 2020).      The

  secure female facility houses 384 female inmates. Id. Currently, there are three

  active cases among inmates at FCI Hazelton; and three BOP staff members are

  positive       for       COVID-19.               COVID-19         Coronavirus,    BOP,

  https://www.bop.gov/coronavirus/ (last visited Nov. 19, 2020). To date, eight BOP

  staff at FCI Hazelton have recovered from the virus and none has died. Id. There

  have been no known COVID-19 deaths among FCI Hazelton’s inmates. Id.

         As Ms. Truman’s November 9, 2020 supplemental filing notes, FCI Hazelton

  responded to the national surge in COVID-19 cases by modifying its visitation policy

  and suspending most inmate education, recreation, and work details. Suppl. to Def.’s

  Resp.; Hazelton Nov. Notice at 1 (“[A]ll out of cell time and inmate programs will be

  suspended until further notice”).     While these limitations no doubt make Ms.



                                              31
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 32 of 34            PageID #: 3794




  Truman’s incarceration less stimulating, she is likely safer now than before the BOP

  imposed these new restrictions.

        These measures appear to be prophylactic. Hazelton Nov. Notice at 1. FCI

  Hazelton’s numbers remain among the best in the BOP. COVID-19 Coronavirus,

  BOP, https://www.bop.gov/coronavirus/ (last visited Nov. 19, 2020).       At the same

  time, the Court recognizes that the prison environment is a difficult place to practice

  effective social distancing and for Ms. Truman to reduce her risk of exposure to

  COVID-19. The Court further recognizes that, even if FCI Hazelton’s COVID-19

  numbers are impressive, no correctional facility can remain walled off from the

  outside world and, regardless of the BOP’s vigilance, it is possible that the virus will

  spread within FCI Hazelton. If it did so, Ms. Truman’s ability to protect herself

  against contracting the virus would be compromised. The Court views this factor as

  mixed, although slightly favoring Ms. Truman.

               3.     Maine versus FCI Hazelton

        If the Court released Ms. Truman, she would not enter a world free from

  COVID-19. Therefore, the Court considers what the record reveals about the relative

  risks of contracting the virus in FCI Hazelton against her preferred residence—her

  grandmother’s home in Farmingdale, Maine.             The focus of the petition for

  compassionate release is on whether an inmate should be released from incarceration

  based on the risks in federal prison, not whether there are risks outside prison over

  which the Court has limited authority. However, at the extremes, the Court could




                                            32
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 33 of 34          PageID #: 3795




  consider the effect of an obviously risky release plan on the merits of a motion for

  compassionate release.

        Ms. Truman provided little information to compare the relative risks. On

  balance, the Court concludes that although social distancing at FCI Hazelton is likely

  difficult, FCI Hazelton’s low number of cases makes it such that, currently, there is

  not a legally significant difference between her risk of COVID-19 exposure in Maine

  versus FCI Hazelton. Still, cases at FCI Hazelton could suddenly increase and,

  compared to residing with her grandmother, while incarcerated, Ms. Truman would

  not be able to independently seclude herself and avoid contracting the virus. Thus,

  the Court concludes that this factor slightly favors releasing Ms. Truman.

        E.     The Balance Weighs Against Granting Nicole Truman’s Motion

        The Court concludes that modifying Ms. Truman’s sentence and releasing her

  to home confinement is not warranted. In reaching this conclusion, the Court has

  considered a number of factors, but has given particular weight to the seriousness of

  Ms. Truman’s criminal conduct, the need for just punishment, deterrence, and her

  presently low risk of contracting COVID-19 while incarcerated at FCI Hazelton.

  Although Ms. Truman has medical conditions that may well lead to serious

  complications if she contracts COVID-19, the Court concludes that the balance tilts

  against releasing her.




                                           33
Case 1:17-cr-00073-JAW Document 1048 Filed 11/19/20 Page 34 of 34   PageID #: 3796




  VI.   CONCLUSION

        The Court DISMISSES without prejudice Defendant’s Second Renewed

  Amended Motion for Compassionate Release (ECF No. 1041).


        SO ORDERED.

                                      /s/ John A. Woodcock, Jr.
                                      JOHN A. WOODCOCK, JR.
                                      UNITED STATES DISTRICT JUDGE

  Dated this 19th day of November, 2020




                                          34
